Loan No.: 50-2860302 Walker Ranch Apartments

ASSIGNMENT OF WARRANTIES AND OTHER CONTRACT RIGHTS

THIS ASSIGNMENT OF WARRANTIES AND OTHER CONTRACT RIGHTS (as the same may be
hereafter amended, restated or modified, this “Assignment”), made as of
April 12, 2007, by Apartment REIT Walker Ranch, LP, a Texas limited partnership
(“Borrower”), having an address at c/o Triple Net Properties, LLC, 1551 North
Tustin Avenue, Suite 200, Santa Ana, California 92705, in favor of Wachovia
Bank, National Association, a national banking association (together with its
successors and assigns, “Lender”), whose address is Commercial Real Estate
Services, 8739 Research Drive URP - 4, NC 1075, Charlotte, North Carolina 28262.

W I T N E S S E T H:

THAT, WHEREAS, Borrower has executed and delivered to Lender a Promissory Note
dated of even date herewith (the “Note”), payable to the order of Lender, which
Note evidences a loan made by Lender to Borrower; and

WHEREAS, the Note is secured by that certain Deed of Trust, Security Agreement
and Fixture Filing dated of even date herewith (as the same may from time to
time be amended, consolidated, renewed or replaced, the “Security Instrument”),
from Borrower, as mortgagor, to Lender, as mortgagee, encumbering that certain
real property situated at 14500 Blanco Road, San Antonio, and County of Bexar,
State of Texas, as more particularly described on Exhibit “A” attached hereto
and by this reference incorporated herein (the “Real Estate”); and

WHEREAS, Borrower is desirous of further securing to Lender the repayment of the
indebtedness evidenced by the Note and the performance of the other terms,
covenants and agreements contained herein and in the Note, the Security
Instrument and each other document evidencing, securing, guaranteeing and/or
relating to the indebtedness evidenced by the Note (the Note, the Security
Instrument and such other documents, as each of the foregoing may from time to
time be amended or replaced, are herein sometimes collectively referred to as
the “Loan Documents”).

NOW, THEREFORE, in consideration of the making of the loan evidenced by the Note
by Lender to Borrower and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Borrower hereby irrevocably,
absolutely and unconditionally assigns and transfers to Lender, its successors
and assigns, all of Borrower’s right, title and interest in and to:

(A) any and all contracts and agreements with management agents, leasing agents,
sales agents, service and maintenance agents, contractors and other third
parties (collectively, the “Contracting Parties”, or, singularly, a “Contracting
Party”), whether now existing or hereafter arising, relating to the management,
operation, leasing, sale, maintenance and repair of the Real Estate and/or the
apartment complex containing a total of 364 units and other improvements located
on the Real Estate (the “Improvements”) (the Real Estate and the Improvements
are sometimes hereinafter collectively referred to as the “Property”),
including, without limitation, management agreements, equipment leases and
personal property leases (collectively, the “Contracts” or, singularly, a
“Contract”); and

(B) any and all warranties and guaranties relating to the Property or any
fixtures, equipment or personal property owned by Borrower and located on and/or
used in connection with the Property, whether now existing or hereafter arising;
and

(C) any and all permits, licenses, certificates of use and occupancy (or their
equivalent) and applications and approvals issued by any governmental authority
or agency relating to the construction, ownership, operation and/or use of the
Property, whether now existing or hereafter arising.

(The Contracts, together with the items referred to in subparagraphs (B) and
(C) above, are sometimes herein collectively referred to as the “General
Intangibles”.)

This Assignment is made upon the following terms and conditions:

1. Borrower represents, warrants and covenants to and with Lender that:
(a) Borrower shall not make any changes in or amendments to any of the General
Intangibles without the prior written consent of Lender, which consent shall not
be unreasonably withheld, provided, however, that notwithstanding the foregoing,
Lender’s consent shall not be required with respect to changes in or amendments
to any Contract (i) which does not relate to the overall management or operation
of the Property, (ii) which is terminable without cause and without payment of
any penalty or termination fee on thirty (30) days’ notice, and (iii) under
which the Contractor does not have any right, by reason of applicable law or
otherwise, to assert a lien against the Property which is superior to the lien
of the Security Instrument; (b) Borrower shall not tender or accept a surrender
or cancellation of any of the General Intangibles without the prior written
consent of Lender where such surrender or cancellation would materially or
adversely affect the Property or Lender’s interest therein or Lender’s security
or where such surrender or cancellation would violate the terms of any Loan
Document; (c) Borrower shall promptly provide to Lender copies of all changes in
or amendments to the Contract whether or not Lender’s consent thereto is
required pursuant to clause (a) above and Borrower shall promptly notify Lender
in writing of any surrender or cancellation of a Contract whether or not
Lender’s consent thereto is required pursuant to clause (b) above; (d) except as
otherwise expressly permitted by the terms of the Security Instrument, Borrower
has not assigned or granted and will not assign or grant a security interest in
any of the General Intangibles to anyone other than Lender; (e) Borrower’s
interest in the General Intangibles is not subject to any claim, setoff, lien,
deduction or encumbrance of any nature (other than the encumbrance created
hereby, the encumbrance created by the Security Instrument and those subordinate
encumbrances, if any, created in connection with any junior encumbrances on the
Real Estate expressly permitted by the terms of the Security Instrument);
(f) Borrower has full power and authority to make this Assignment; (g) Borrower
shall make all required payments and otherwise perform its obligations under the
General Intangibles; and (h) Borrower shall give immediate notice to Lender of
any notice of default served upon Borrower with respect to its obligations under
any of the General Intangibles and, at the sole cost and expense of Borrower,
shall enforce or secure the performance of each and every material obligation of
the Contracting Parties to be kept or performed under the Contracts.

2. Neither this Assignment nor any action or actions on the part of Lender
(including, without limitation, any assumption by Lender of the rights and
obligations under the General Intangibles pursuant to the provisions of
Paragraph 3 hereof) shall relieve Borrower of any obligation under the General
Intangibles and Borrower shall continue to be primarily liable for all
obligations thereunder, Borrower hereby agreeing to perform each and all of its
obligations under the General Intangibles. Borrower hereby protects, defends,
indemnifies and holds Lender free and harmless from and against any and all
loss, cost, liability or expense (including, but not limited to, attorneys’ fees
and accountants’ fees) resulting from any failure of Borrower to so perform
under the General Intangibles.

3. It shall be an Event of Default hereunder upon any failure by Borrower in the
performance or observance of any covenant or condition hereof and the
continuance of such failure for thirty (30) days (or such shorter period of time
provided under any other Loan Document) after notice of such default from Lender
(provided that no such notice shall be required if not required under any other
Loan Document) within which to cure the same. Upon an Event of Default hereunder
or under any of the other Loan Documents, Lender may, but shall not be obligated
to, assume any or all of the obligations of Borrower under any or all of the
Contracts and/or exercise the rights, benefits and privileges of Borrower under
any or all of the General Intangibles.

4. Upon the occurrence of an Event of Default hereunder or under any of the
other Loan Documents, Lender may give notice to any or all of the Contracting
Parties, either requiring the Contracting Party to continue performance under
its Contract or, alternatively, terminating the Contract. This Assignment shall
constitute a direction to and full authority to the Contracting Parties under
the Contracts to act at Lender’s written direction and otherwise perform on
Lender’s behalf under the Contracts, without proof of the event of default
relied upon. The Contracting Parties shall be entitled to rely upon written
notice from Lender that Lender has assumed all of the rights and obligations of
Borrower under the applicable Contract without any inquiry into whether Borrower
is in default hereunder or under any of the other Loan Documents. Such
assumption of a Contract by Lender shall be evidenced by written notice from
Lender to the applicable Contracting Party. Under no circumstances shall Lender
be deemed by any party to have assumed Borrower’s rights and obligations under a
Contract unless and until such written notice is delivered to the Contracting
Party in accordance with the foregoing provision.

5. Lender shall have the right at any time, but shall have no obligation, to
take in its name or in the name of Borrower, or otherwise, such action as Lender
may at any time or from time to time determine to be reasonably necessary to
cure any default under the General Intangibles or to protect the rights of
Borrower or Lender thereunder. Lender shall incur no liability to Borrower if
any action taken by Lender or in Lender’s behalf in good faith pursuant to this
Assignment shall prove to be in whole or in part inadequate or invalid. Borrower
hereby protects, defends, indemnifies and holds Lender and its affiliated
entities, free and harmless from and against any and all loss, cost, liability
or expense (including, but not limited to, attorneys’ fees and accountants’
fees) to which Lender may be exposed, or that Lender may incur, in exercising
any of its rights under this Assignment, unless caused by the intentional
misconduct or gross negligence of Lender.

6. Borrower hereby irrevocably constitutes and appoints Lender its true and
lawful attorney-in-fact in Borrower’s name or in Lender’s name, or otherwise,
to, from and after the occurrence of an Event of Default by Borrower hereunder
or under any of the other Loan Documents to enforce all of the rights of
Borrower under the General Intangibles. It is hereby recognized that the power
of attorney herein granted is coupled with an interest and shall not be
revocable so long as any sums are outstanding under the loan evidenced by the
Note.

7. Borrower shall deliver to Lender a true, correct and complete copy of each
Contract promptly after it has been executed and delivered by the parties
thereto.

8. Notwithstanding anything to the contrary contained herein, Lender shall have
no right under this Assignment to assume any Contract or to exercise any rights,
benefits or privileges of Borrower under any of the other General Intangibles
until Borrower shall be in default under the terms of this Assignment or the
terms of any of the other Loan Documents and such default shall not have been
cured within any applicable grace or cure period.

9. Borrower shall promptly obtain and deliver to Lender consents to the terms of
this Assignment, in forms reasonably acceptable to Lender, from such Contracting
Parties as Lender may request from time to time.

10. This Assignment and the agreements and undertakings of Borrower hereunder
shall be binding upon Borrower, their successors and assigns and any subsequent
owner of the Property, and shall inure to the benefit of Lender and its
successors and assigns and any purchaser of any interest of Lender in the Note,
the Security Instrument and the other Loan Documents.

11. Borrower covenants and agrees to make, execute and deliver all such further
or additional instruments as may be necessary to satisfy the intents and
purposes hereof and to perfect the assignment made hereby.

12. This Assignment shall be construed under and governed by the laws of the
State in which the Property is located, except to the extent that any of such
laws may now or hereafter be preempted by Federal law, in which case such
Federal law shall so govern and be controlling. In any action brought under or
arising out of this Assignment or the other Loan Documents, Borrower hereby
consents to the jurisdiction of any competent court within the State in which
the Property is located and consents to service of process by any means
authorized by the law of the State in which the Property is located.

13. All notices, demands, requests or other communication to be sent by one
party to any other hereunder or required by law shall be in writing and shall be
deemed to have been validly given or served by delivery of the same in person to
the intended addressee, or by depositing the same with Federal Express or
another reputable private courier service for next business day delivery to the
intended addressee at its address set forth on the first page of this Assignment
or at such other address as may be designated by such party as herein provided,
or by depositing the same in the United States mail, postage prepaid, registered
or certified mail, return receipt requested, addressed to the intended addressee
at its address set forth on the first page of this Assignment or at such other
address as may be designated by such party as herein provided. All notices,
demands and requests shall be effective upon such personal delivery, or one
(1) business day after being deposited with the private courier service, or two
(2) business days after being deposited in the United States mail as required
above. Rejection or other refusal to accept or the inability to deliver because
of changed address of which notice was given as herein required shall be deemed
to be receipt of the notice, demand or request sent. By giving to any other
party hereto at least fifteen (15) days’ prior written notice thereof in
accordance with the provisions hereof, the parties hereto shall have the right
from time to time to change their respective addresses and each shall have the
right to specify as its address any other address within the United States of
America.

14. In case of a conflict between any provision of this Assignment and any
provision of the other Loan Documents, the provisions of the Note or the
Security Instrument, if they shall be the conflicting other Loan Document, shall
prevail and be controlling.

15. This Assignment may be executed in any number of counterparts, each of which
shall be effective upon delivery and thereafter shall be deemed an original, and
all of which shall be taken to be one and the same instrument, for the same
effect as if all parties hereto had signed the same signature page. Any
signature page of this Assignment may be detached from any counterpart of this
Assignment without impairing the legal effect of any signatures thereon and may
be attached to another counterpart of this Assignment identical in form hereto
but having attached to it one or more additional signature pages.

16. Notwithstanding anything to the contrary contained in this Assignment, the
liability of Borrower and its officers, directors, general partners, managers,
members and principals for the indebtedness issued hereby and for the
performance of the other agreements, covenants and obligations contained herein
and in the Loan Documents shall be limited as set forth in Section 2.6 of the
Note.

17. If any provision under this Assignment or the application thereof to any
entity, person or circumstance shall be invalid, illegal or unenforceable to any
extent, the remainder of this Assignment and the application of the provisions
hereof to other entities, persons or circumstances shall not be affected thereby
and shall be enforced to the fullest extent permitted by law.

18. This Assignment may not be amended, modified or otherwise changed except by
a written instrument duly executed by Borrower and Lender.

[THE BALANCE OF THIS PAGE WAS LEFT BLANK INTENTIONALLY]

1

IN WITNESS WHEREOF, Borrower has executed this Assignment as of the day and year
first above written.

BORROWER:

APARTMENT REIT WALKER RANCH, LP,
a Texas limited partnership

                  By:   Apartment REIT Walker Ranch GP, LLC,
       
 
                    a Delaware limited liability company,
       
 
               
 
  its General Partner  
 
 

 
                    By:   NNN Apartment REIT Holdings, L.P.,
   
 
                        a Virginia limited partnership,
   
 
               
 
      its Manager  
 

 
                        By:   NNN Apartment REIT, Inc.,

 
               
 
          a Maryland corporation,
its General Partner  


 
                            By: /s/ Andrea R. Biller

 
                             

 
               
 
          Name:   Andrea R. Biller
 
               

Title: Secretary

2